 RAY ANGELINI, INC. 425Ray Angelini, Inc. and International Brotherhood of Electrical Workers, Local Union No. 98.  Case 4ŒCAŒ24904 July 5, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On September 26, 2000, Administrative Law Judge Nancy M. Sherman issued the attached decision.  The Respondent filed exceptions and a supporting brief, the General Counsel filed an answering brief, and the Re-spondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders  that  the  Respondent, Ray Angelini, Inc., Sewell,New Jersey, its officers, agents, successors, and assigns, shall take the action set forth in the Order.  Richard Wainstein, Esq., for the General Counsel. Marc Furman and Thomas C. Zipfel, Esqs., of Elkins Park, Pennsylvania, for the Respondent. Richard C. McNeill Jr., Esq., of Philadelphia, Pennsylvania, for the Charging Party. DECISION STATEMENT OF THE CASE NANCY M. SHERMAN, Administrative Law Judge.  This case was heard before me on February 22, 2000, in Philadel-phia, Pennsylvania, pursuant to a charge against Respondent Ray Angelini, Inc. (RAI) filed by International Brotherhood of Electrical Workers, Local Union No. 98 (the Union or Local 98) on May 7, 1996, and a complaint issued on February 20, 1998, and amended on February 8, 2000.  The complaint in its final form alleges that RAI violated Section 8(a)(1) of the Na-tional Labor Relations Act (the Act) by filing, maintaining, and prosecuting before the United States district court an unmerito-rious lawsuit against Local 98 in retaliation for Local 98™s ex-ercise of rights guaranteed in Section 7 of the Act.  See Ray Angelini, Inc. v. City of Philadelphia, 984 F.Supp. 873 (E.D.Pa. 1997).                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 In agreeing with the judge™s conclusion that the Respondent vio-lated Sec. 8(a)(1) of the Act by filing and maintaining its unmeritorious lawsuit against Local 98 in retaliation for the exercise of Sec. 7 rights, we do not adopt the judge™s reliance on the language of the Respon-dent™s filings to the district court.  See sec. II,D, ﬁAnalysis and Conclu-sions,ﬂ par. 3, last sentence and fn. 17 of her decision.   We further note that the following decisions, relied on by the judge, have subsequently been enforced:  Petrochem Insulation, Inc., 330 NLRB 47 (1999), enfd. 240 F.3d 26 (D.C. Cir. 2001); BE & K Con-struction Co., 329 NLRB 717 (1999), enfd. 246 F.3d 619 (6th Cir. 2001). On the basis of the entire record, including the demeanor of the one witness who testified before me, and after due consid-eration of the briefs filed by counsel for the General Counsel (the General Counsel) and RAI, I make the following FINDINGS OF FACT I.  JURISDICTION AND LOCAL 98™S STATUS RAI is a New Jersey corporation with a facility in Sewell, New Jersey.  At all material times, RAI has been engaged as an electrical and general contractor in the construction industry.  During the year preceding the issuance of the complaint, RAI, in conducting its New Jersey business operations, performed services valued in excess of $50,000 outside New Jersey.  I find that, as RAI admits, it is engaged in commerce within the meaning of the Act, and that assertion of jurisdiction over its operations will effectuate the policies of the Act. The Union is a labor organization within the meaning of the Act. II.  THE ALLEGED UNFAIR LABOR PRACTICES A.  The Effect of the District Court™s Findings of Fact RAI counsel stated at the hearing before me that RAI was bound by the district court™s findings of fact to the extent that they were necessary to the determination which was actually made by the district court.  The record before me includes, as an exhibit, General Counsel™s Exhibit 4, Respondent™s pro-posed findings of fact and conclusions of law filed with the district court in that lawsuit, which was eventually dismissed with prejudice.  Some of these proposed findings of fact were not included in the district court™s opinion, and (as to some extent discussed infra) some of them were rejected in terms and/or are inconsistent with the district court™s findings.  The parties stipulated that General Counsel™s Exhibit 4 is what it purports to be and that it was filed in the district court.  The document was received into evidence without objection, but union counsel stated, ﬁ[W]e stipulate that [this is the document that was] presented and . . . filed, but not the veracity or infor-mation contained inside.ﬂ  After receiving RAI™s posthearing brief to me, I wrote a letter to RAI™s counsel asking why they repeatedly cited this exhibit in seeming effort to support certain factual allegations in their brief.  Counsel™s reply letter states, in part:  With regard to your request for clarification of why [RAI] made reference to General Counsel Exhibit 4 in its brief, [RAI] made reference to the document to demonstrate Ange-lini™s basis for bringing the lawsuit at the district court level.  334 NLRB No. 61  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 426While some of the references were made by way of back-
groundŠall of which was uncontested by counsel for the 
General Counsel, most of the references were made to support 
[RAI™s] claim that an unlawful conspiracy occurred between 
the City of Philadelphia and the Union.  The factual aver-
ments pulled out of G.C. Exh. 
4 set forth the conspiracy, and 
evidence supporting the basis of a conspiracy, from [RAI™s] 
view.  It further demonstrates that two years before the current 
claim arose, [RAI] was claiming that the basis for the district 
court lawsuit was an unlawful 
conspiracy and that [RAI] was 
providing evidence to demonstrate that theory.
1  The General 
Counsel and the Union are alleging that the basis for the dis-
trict court action was retaliatory in nature.  The evidence 
pulled out of G.C. Exh. 4, demonstrates that from the very 
beginning the lawsuit was based on the Union™s unlawful ac-
tivity that is not protected by Section 7 of the Act.  Finally, as 
explained by counsel at the hearing, [RAI] is not attempting to 
relitigate the underlying case.  Instead, [RAI] makes reference 
to the exhibit in order to demonstrate the motive for filing the 
underlying lawsuit, that motive is a critical part of the analysis 
under [
Bill Johnson™s Restaurants v. NLRB
, 461 U.S. 731 
(1983)]. 
G.C. Exh. 4 was, by its very identification, placed into 
evidence by counsel for the General Counsel.  There was 
no issue taken with the contents of the said exhibit and 
there is no testimony in the record that would dispute the 
positions taken by [RAI] therein. 
 In making my findings of fact, I have considered General 
Counsel™s Exhibit 4 as evidence of what RAI was contending in 
the district court lawsuit, and of the reasons advanced to the 
district court by RAI for initia
ting, maintaining, and prosecut-
ing that lawsuit.  I do not regard
 General Counsel™s Exhibit 4 as 
probative of any of the factual assertions made therein.  Fur-
thermore, I do not regard the inclusion of any factual assertion 
in General Counsel™s Exhibit 4, standing alone, as showing 
either that the district court record includes evidence which is 
not in the record before me and would tend to show the truth of 
that assertion, or that when 
that assertion was made, RAI hon-estly believed it to be true. 
Respondent™s posthearing brief also relies on General Coun-sel™s Exhibit 2, which is RAI™s complaint in the district court 
lawsuit with an attachment cons
isting of an affidavit by Attor-
ney Roy S. Cohen, who from time to time has acted as RAI™s 
counsel, and who testified for RAI 
in the district court lawsuit but did not act as RAI™s attorney in that lawsuit.
2  This exhibit was offered and received into evidence with the stipulation that 
it is what it purports to be, but with the understanding that the 
                                                          
                                                           
1 The charge in the case at bar wa
s filed about 15 months before RAI 
filed GC Exh. 4 with the district c
ourt, and about 2 weeks after RAI had 
initiated the district court lawsuit and begun to put in evidence in at-
tempted support of its request to the district court for a preliminary 
injunction. 
2 At certain points in RAI™s brief to me, GC Exh. 2 is referred to as 
GC Exh. 1.  Also, the citations in Respondent™s brief, to certain para-

graph numbers in GC Exh. 2, refer to Attorney Roy Cohen™s attached 
affidavit.  By letter to me dated May 19, 2000, Attorney Thomas C. 
Zipfel corrected these errors. 
stipulation did not extend to th
e veracity or information con-
tained therein except to the extent that such averments would 
constitute admissions by RAI.  Upon my inquiry (by letter 
dated May 9, 2000) as to why RAI™s brief referred to General 
Counsel™s Exhibit 2, a letter to me from RAI counsel dated 
May 19, 2000, states in
 part as follows: 
 [T]he references are used when describing the conversation 
[RAI™s] Counsel Roy Cohen had with Philadelphia Commis-
sioner Louis Applebaum.  The details of that conversation 
were set forth in Mr. Cohen™s affidavit which was attached to 
the federal Complaint as an ex
hibit.  The federal Complaint 
was put into the record as General Counsel™s Exhibit 2.  The 
reason for relying on the information contained in the federal 
Complaint and the affidavit is that both documents set forth 
the factual basis upon which the federal lawsuit was based.  It 
is respectfully submi
tted that Your Honor must look to the 
motivating factors behind the fi
ling of the federal lawsuit.  
These documents set forth the basis for that motivation Œ an 
unlawful conspiracy between Local 98 and the City of Phila-
delphia which was revealed to Roy Cohen.  [RAI president] 
Ray Angelini testified without contradiction that he relied on 
the facts set forth in the affidavit to file the lawsuit.
3  In making my findings of fact, I have considered Attorney 
Cohen™s affidavit in light of Angelini™s testimony as to his mo-
tive for initiating and maintaining the district court lawsuit.  I 
have also considered the rema
ining portions of General Coun-
sel™s Exhibit 2 as evidence of what RAI was contending in the 
district court and of RAI™s moti
ve in initiating and maintaining 
that lawsuit.  However, except to the extent that the averments 
in the latter-described portions of General Counsel™s Exhibit 2 
were admitted in Local 98™s answer in the district court lawsuit, 
I do not regard such averments as probative of the truth of the 
factual assertions therein. 
RAI™s frequent use of its propo
sed findings of fact, and of 
the averments in its complaint, before the district court as the 
sole cited basis for factual asse
rtions in its brief to me has 
caused me a good deal of difficulty in ascertaining which such 
factual allegations are supported 
by probative evidence in the 
record before me.
4 B.  Background 
RAI operates as a general contractor and an electrical con-
tractor in Pennsylvania, New Jersey, and Delaware (984 

F.Supp. at 874Œ875).
5  For about 25 years, RAI has performed 
 3 Cf. 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 407Œ408 (1962). 
4 Moreover, citing its district cour
t proposed findings of fact, RAI 
asserts (br. p. 7) that RAI was f
ound disqualified for the Philadelphia 
Airport job involved in the instant 
case ﬁAs a result of unlawful politi-
cal pressure and a conspiracy betwee
n Local 98 and the Cityﬂ of Phila-
delphia.  The district court found th
at RAI had failed to prove that the 
decision to disqualify RAI on that 
job ﬁwas the result of improper po-
litical influence or agreement between the City and Local 98.ﬂ  984 
F.Supp. at 882, par. 6.  See also RAI™s brief to me p. 13 (ﬁthe facts 
above demonstrate an unlawful cons
piracyﬂ); p. 16 (RAI was disquali-
fied ﬁas a result of a conspiracy be
tween the federal [sic] defendants to 
deny [RAI™s bid] based upon its open shop statusﬂ). 
5 Citations to the district court™s opinion do not necessarily mean that 
all of my findings in that sentence were
 also made by the district court.  
 RAY ANGELINI, INC. 427work, mostly as an electrical contractor, in Philadelphia, Penn-
sylvania (the city), on projects ranging in value from $200,000 
to $800,000 (984 F.Supp. at 875).  Much of RAI™s work is on 
public sector projects where State prevailing wage statutes 
apply. (984 F.Supp. at 874).  
RAI usually operates on an open-
shop basis, and has not been unde
r contract with Local 98 for 
about 20 years.  Pursuant to a petition filed by IBEW Local 439 

and docketed as Case 4ŒRCŒ16775, the Board conducted an 
election on June 21, 1988, in a voting group which consisted of all of RAI™s full-time and regular part-time electricians, electri-
cian mechanics, apprentice electricians, trainee electricians, and 
helpers; but excluding (inter 
alia) carpenters and carpenter 
helpers.  The tally of ballots s
howed that of about 31 eligible 
voters, 10 voted for Local 439, 20
 voted against Local 439, and 
1 ballot was challenged.  On 
September 7, 1988, the Acting 
Regional Director issued a 
supplemental decision overruling Local 439™s objections to the election and certifying the elec-
tion results.6  In seeking construction contracts, RAI has bid 
against both union and nonunion contractors.  RAI President 

Raymond G. Angelini™s father has been a union president and a 
secretary-treasurer or a business agent of the Metal Trades 
Council; President Angelini™s brother-in-law has also been a 
union official. In order to bid on a project for 
the City, a contractor must be 
ﬁprequalifiedﬂ to bid that particular project.  In order to obtain 
prequalification status, a contractor must submit evidence of 
financial status and of experience relevant to performance of 
the job.  RAI has been consider
ed a prequalified bidder in the 
City on dozens of occasions. 
In late 1995, the City solicited 
bids for electrical work for a 
project at the Philadelphia International Airport (the Philadel-
phia Airport job or the Bid 6551) (984 F.Supp. at 875).  After 
having obtained prequalification status, RAI submitted a bid of 
$6,778,000 (984 F.Supp. at 875).  
This was the lowest bid for 
the job; the next lowest bidder was a union contractor, 

Lombardo & Lipe, which submitted a bid of $7,372,000 (984 

F.Supp. at 875).  About Dece
mber 20, 1995, RAI was given 
notice that it was the low bidder. 
Thereafter, Angelini heard ﬁrum
orsﬂ from ﬁtradespeople who 
were visitingﬂ RAI, from ﬁsales
men who were visitingﬂ RAI, 
and ﬁfrom a prospective management employee that [Angelini] 
was interviewingﬂ that there was a possibility that Local 98 and 
Lombardo & Lipe were trying to have RAI disqualified.  In 
early January 1996, John Dougherty
, who at all material times 
has been Local 98™s business agent (an elective office), advised 

Gerald Murphy, who at all material times has been the City™s 
deputy mayor for labor, that in the performance of certain jobs 
for the State of New Jersey RAI had been found to have vio-
lated New Jersey™s regulations 
requiring payment of prevailing 
wages (984 F.Supp. at 876, par. 19).  Following inquiries by 
Murphy, the New Jersey Departme
nt of Labor advised him, by 
                                                                                            
 On occasion, some of my findings in
 such a sentence are also based on 
probative evidence in the record made before me. 
6 My findings as to Case 4Œ
RCŒ46775 are based on correspondence 
from the General Counsel and coun
sel for RAI.  Counsel for RAI 
therein describes the votes against Local 439 as ﬁvotes for the Em-
ployer.ﬂ 
letter dated January 25, 1996, th
at RAI had violated such New 
Jersey regulations on three occasions during the past 5 years 
(984 F.Supp. at 876, par. 26).  On
 February 6, 1996, the City™s 
procurement department advise
d RAI that it was being dis-
qualified from receiving an award of a contract on the Philadel-
phia Airport job ﬁbased upon information, including wage and 
hour violations, which the Procurement Department received 
subsequent to the opening of bids.ﬂ  (984 F.Supp. at 877, par. 
40.)  This was the first occasion on which RAI had been found 
disqualified from bidding on a city project. 
At this point, RAI requested a disqualification hearing.  At 
that hearing, which was held 
on February 13, 1996, and was 
attended (as spectators, so far as the record shows) by Dough-

erty and several other Local 98 members and/or officials, RAI 
was advised that three specified violations of New Jersey pre-
vailing-wage regulations had been the basis for RAI™s disquali-
fication (984 F.Supp. at 878Œ879, par. 47).  One of these viola-
tions, for which RAI had paid about $800 in backpay and pen-
alties, was caused by an RAI pa
yroll clerk™s 1991 clerical error 
in failing to make a timely notati
on of an employee™s change in 
status.  The second of these, for which RAI had paid about 
$315 in backpay and penalties, was caused by a payroll clerk™s 
1994 error in calling for 1 hour™s Saturday overtime pay at time 
and a half instead of double time.  The third of these, for which 
RAI paid about $19,000 in back wa
ges, was caused by an RAI 
construction employee™s 1993 failure to advise RAI, until after 
he had resigned from RAI™s employ
, that he had dropped out of 
a school which he had been requir
ed to attend as an apprentice 
and, therefore, under New Jersey
 regulations was entitled to 
receive higher pay than if he had continued to attend school.  

During the disqualification hearing, there was also a good deal 
of discussion regarding RAI™s activities on the current Belmont 
Pumping Station project in Philad
elphia, on which no violations 
had previously been alleged; 
however, the hearing panel dis-
carded this evidence (984 F.Supp. at 879, pars. 72Œ73).  On the 
day after the disqualification hear
ing, Angelini was notified that 
the hearing panel (which consisted of City Director of Pro-
curement Applebaum and two other city officials) had upheld 
the disqualification.  Angelini credibly testified that by that 
time he believed that one of th
e reasons RAI had failed to ob-
tain the Philadelphia Airport job was that Local 98 had pro-

vided information to the city to have RAI kicked off the pro-
ject. 
On February 16, 1996, 2 days 
after Angelini learned that 
RAI™s disqualification had been
 upheld on appeal, RAI filed 
against the city and Lombardo & Lipe a lawsuit in State court 

(984 F.Supp. at 875).  A temporar
y restraining order requested 
by RAI, which order (inferentially) prohibited the city and 
Lombardo & Lipe from entering into a contract for the electri-
cal portion of the airport job, was issued by the State court 
judge on February 22, 1996.  On March 1, 1996, the State court 
judge determined that he would deny RAI™s request for a pre-
liminary injunction, which (infer
entially) would have included 
the same prohibitions as the temporary restraining order, on the 
ground that RAI could get a remedy through the court system 
for any monies RAI was due (984 F.Supp. at 875).  The com-
plaint in the case before me doe
s not allege that RAI violated 
the Act by filing or prosecuting this State court action, in which 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 428Local 98 was not a defendant.  About March 4, 1996, the city 
awarded the electrical portion of the Philadelphia Airport job to Lombardo & Lipe. Before this award was made, Deputy Mayor Murphy was 
asked to check into whether Lombardo & Lipe had any prevail-
ing wage violations.  Murphy™s
 investigation revealed that 
Lombardo & Lipe had a single prevailing-wage violation dating 
to 1989, 7 years earlier.  He did not investigate further into 
Lombardo & Lipe, since no other 
information about this firm 
was brought to his attention (984
 F.Supp. at 879, pars. 87 and 
88).  After learning that the di
squalification determination had 
been upheld, RAI hired an inve
stigator to determine whether 
other airport contracts had been
 awarded to contractors who 
had prevailing wage violations.  On the basis of these investiga-
tors™ reports to RAI, RAI reported to the city that at least some 
of these other bidders had engaged in violations much more 
serious than the violations whic
h had formed the at least osten-
sible basis for RAI™s disqualification.  So far as the record 
shows, no action was taken with respect to these other contrac-
tors. In April 1996, RAI discontinued its State court action (984 
F.Supp. at 875).  On April 23, 
1996, RAI filed in the United 
States district court for Eastern Pennsylvania the lawsuit whose 
initiation, maintenance, and prosecution against Local 98 the 
complaint before me alleges to be an unfair labor practice. 
On April 9, 1996, RAI submitted prequalification statements 
for two bids (on Nos. 6582 and 6583) covering airport work 
other than the work previously referred to here as the Philadel-
phia Airport job.  Following cont
acts by State officials with 
deputy mayor Murphy about po
ssible prevailing-wage viola-tions which would disqualify RAI on these bids, the city noti-

fied RAI by letter dated April 25, 1996, that RAI was disquali-
fied from submitting bids on Nos. 6582 and 6583.  On appeal 
by RAI, its disqualification was 
in effect reversed by a panel 
which included Applebaum but not the other city officials who 

had sustained RAI™s February
 1996 disqualification on the 
Philadelphia Airport job.  RAI did not submit bids on Nos. 
6582 and 6583.  However, after RA
I™s disqualification for the Philadelphia Airport job and at least until after the April 8, 
1997, end of the trial before the district court, that February 
1996 disqualification did not cause
 RAI to be disqualified from receiving an award of a public 
or Government contract (984 
F.Supp. at 879, pars. 81; 880Œ881, pars. 99Œ117). 
 C.  The Proceedings before th
e United States District Court 
1.  The parties to the proceeding 
RAI™s complaint before the di
strict court named as defen-
dants Local 98 and the three-panel members who had upheld 
RAI™s disqualification from the Philadelphia airport jobŠ
namely, Applebaum; Frances Egan, then the city™s deputy man-
aging director; and James Colema
n, the city™s deputy managing 
director.  Also named as defendant
s were the city itself; Edward 
G. Rendell (the city mayor); Da
vid L. Cohen (city chief of 
staff, not to be confused with RAI Attorney Roy S. Cohen); 
Gerald Murphy (the city™s deputy mayor for labor, whose du-
ties included overseeing a city agency which monitors the pay-
ment of prevailing wages on city public work projects, see 984 
F.Supp. at 876 par. 15); Marla 
D. Neeson (the city™s deputy 
procurement commissioner); and Lombardo & Lipe.  The com-
plaint alleged that RAI had a cause of action against the defen-
dants ﬁpursuant to 42 U.S.C. § 
1983, as a consequence of de-fendants™ deprivation of [RAI™s] 
rights, privileges and immuni-ties secured by the Constitution and laws of the United States.ﬂ 
2.  The Roy Cohen affidavit 
Attached to RAI™s complaint was an affidavit by Attorney 
Roy S. Cohen (not to be confused
 with Chief of Staff David L. 
Cohen, named as a defendant in RAI™s lawsuit), who had been 
RAI™s attorney for several years and had represented it 

throughout the ﬁdisqualification issue.ﬂ  Attorney Cohen™s affi-
davit, dated April 17, 1996, stat
ed that on Friday, March 15, 
1996, he happened to encounter Applebaum, who is the city™s 

director of procurement and who had been a member of the 
three-member panel which had 
sustained the disqualification 
finding with respect to RAI on the Philadelphia Airport project.  

The affidavit went on to state, in part: 
 52.  Applebaum approached me and said ﬁhello.ﬂ 
53. Applebaum then initiated
 a conversation about 
[RAI™s] disqualification by 
asking me whether [RAI] was 
serious about going forward with a press conference, as 

had been conveyed to the City, revealing the fact that the 
City was squandering $600,000.
00 by awarding the con-
tract to a union rather than a non-union contractor without 

justification. 
54.  I told Applebaum that my client was 
significantly injured by this decision and that we would have to take 
whatever steps were necessary. 
55.  Applebaum argued that it was not true that my cli-
ent was seriously harmed. 
56.  I then explained to Applebaum that my client 
would have to report the finding of non-responsibility al-
most every time it bid public work for any municipality or 
agency. 
57.  Applebaum responded that that could be quickly 
dealt with. 
58.  Applebaum warned me that ﬁyou can™t [expletive 
deleted] with Eddie or David,ﬂ referring to Mayor Edward 
Rendell (ﬁRendellﬂ) and Ch
ief of Staff David Cohen 
(ﬁCohenﬂ). 59.  Applebaum advised that both Rendell and Cohen 
had been involved in making the decision that the contract 

be awarded to Lombardo & Lipe rather than [RAI]. 
60.  Applebaum further advised that the decision had 
been made as a result of Rendell™s and Cohen™s political 
obligations to Dougherty, bus
iness agent for Local 98 of the International Brotherhood of Electrical Workers Un-
ion. 61.  Specifically, Applebaum stated that Dougherty 
had a 5,000 man convention coming to the City and that it 
would not look good if a non-union contractor was work-
ing on the project at the airport. 
62.  I asked Applebaum whether it bothered him as a 
taxpayer that the City was willing to pay an additional 
$600,000 for the work to be performed by Lombardo & 
Lipe. 
 RAY ANGELINI, INC. 42963.  Applebaum admitted that it was ﬁburning a hole in 
his stomachﬂ and that he suggested as recently as Thurs-
day, March 14, 1996 that all of the bids be thrown out and 
that the project be rebid. 
64.  Applebaum confided that he had been told that 
there was not sufficient time in order to do this. 
65.  I then told Applebaum that I was frustrated by the 
process and that I thought this matter could have been han-
dled more professionally. 
66.  Applebaum then pointed out that it is rare for offi-
cials of the City to get involved in deciding which contrac-
tor should be awarded projects. 
67.  Applebaum then further stated that it was only 
when Gerald Murphy, Deputy Mayor for Labor, receives a 
lot of pressure from a particul
ar labor union, that he uses 
his power to declare a contractor non-responsible to obtain 
the desired result. 
68.  Applebaum assured me that this only happened on 
rare occasions. 
69.  I observed that that was a sad state of affairs. 
 At the hearing before me, Angelini testified that Attorney 
Cohen told him about this conversation with Applebaum.  An-
gelini testified that paragraphs 58Œ61 of Cohen™s affidavit were 
ﬁconsistent withﬂ what he told Angelini about Cohen™s conver-
sation with Applebaum.  Angelini fu
rther testified that as to this 
Applebaum-Cohen conversation, Attorney Roy Cohen told him 

that Rendell and Chief of Staff 
David Cohen were directly in-
volved in making the decision to kick RAI off the project, that 
the decision to kick RAI off the job was as a result of Rendell™s 
and David Cohen™s political obligations to Local 98 Business 
Representative John Dougherty, 
and that a 5000-man conven-
tion was coming to Philadelphia some time later in the year.  

Angelini testified that he ﬁabsolutelyﬂ believed Attorney 
Cohen™s account of his conversati
on with Applebaum, and that 
Angelini ﬁabsolutelyﬂ relied on wh
at Attorney Cohen had said.  
Angelini went on to testify that on the basis of what attorney 
Cohen told him, and Cohen™s affi
davit, Angelini believed that 
RAI had been ﬁkicked off the job because of a conspiracy be-
tween Local 98 and the City; and that of a political obligation.ﬂ  
Angelini went on to testify that he believed the wage and hour 
violations that had been presented to the City of Philadelphia 
were ﬁjust a front.ﬂ  Angelini testified that if he had never heard 
about this conversation between Applebaum and Attorney 
Cohen, he would never have joined Local 98 as a party, ﬁBe-
cause they did something that was lawful.  I mean just bringing 
up past violations is not against 
the law.  It™s something that™s 
done every day.ﬂ 
3.  RAI™s April 1996 district court complaint and Local 98™s 
June 1996 answer to that complaint 
On an undisclosed date after Roy Cohen gave Angelini 
Cohen™s version of his March 
15, 1996 conversation with Ap-
plebaum and before April 23, 1996, RAI retained a new attor-
ney, Louis T. Sinatra, to repr
esent it in the contemplated law-
suit in Federal court.  RAI chan
ged counsel because of the ex-
pectation that Roy Cohen would be a witness in that proceeding 
(as he in fact was).  RAI™s district court complaint (dated April 
23, 1996) alleged in part 
(emphasis in original): 
 37.  As more particularly noted infra, the City™s dis-
qualification of [RAI] occurred at the initiation and insti-
gation of Local 98 and as a consequence of the collabora-
tion between the individual Defendants, the City and Local 
98 to attempt to preclude open shop contractors from per-
forming work at the Airport and to divest them of their bid 
in favor of union contractors such as Lombardo & Lipe. 
 . . . .  48.  Upon information and belief, [RAI] avers that the 
City entered into an understa
nding with Local 98 several 
months ago w the City assured Local 98 that it will at-
tempt to preclude open shop electrical contractors from 
working at the Airport. 
49.  This understanding was a 
quid pro quo for the electrical workers bringing a national electrical workers™ 
convention to the City of Philadelphia in the summer of 
1996. 50.  Specifically, John Dougherty, Business Agent of 
Local 98, advised the City of
 his desire to preclude open shop electrical contractors from working at the Airport and 
specifically on the Project at issue and the City and its of-
ficials, individual Defendants herein, agreed to assist Lo-
cal 98 in that endeavor. 
51.  Upon information and belief, it is averred that the 
National Electrical Workers convention will be held in 
Philadelphia in the summer of 1996. 
52.  To further its goal of having only union workers at 
the Airport, the City of Philadelphia has implemented a 
new ﬁright to workﬂ standard for future Airport projects 
including the Runway Development project (ﬁRunway 
Projectﬂ), which requires all contractors who work on the 
Runway Project to execute Pr
oject Labor Agreements with 
the appropriate labor organizations. . . . 
53.  The Uniform City of Philadelphia Project Labor 
Agreement (ﬁAgreementﬂ) gove
rning the Runway Project 
was dated January 26, 1996 and references an Executive 
Order issued by Rendell known as Executive Order No. 5-
95 which specifically identifies a goal of having major 
construction projects in Phil
adelphia performed consistent 
with the Project Labor Agreements. 
54.  [The Philadelphia Airport bid] did 
not have as a requirement the execution of a Project Labor Agreement. 
55.  As more particularly 
described hereinafter, indi-
vidual Defendants all collaborated in ignoring Plaintiff™s 

rights and wrongfully stigmati
zing Plaintiff with a ﬁnon-responsible bidderﬂ classifica
tion as a consequence of im-
proper political and econom
ic considerations.
7 .  .  .  . 
67.  At the [disqualification] hearing, [deputy mayor 
for labor] Murphy acknowledged that the information re-

lating to wage and hour violations which prompted 
                                                          
 7 RAI President Angelini testified that the rights referred to in this 
paragraph were ﬁThe right for anyone, open shop or closed shop . . . to 
workŠdo work in the United StatesŠany work, as a responsible bid-
der.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 430[RAI™s] disqualification from 
the [Philadelphia Airport] 
Project was provided to the City by Local 98.  
 RAI™s complaint went on to allege that after Lombardo & 
Lipe had been awarded the Philadelphia Airport electrical job, 
RAI had provided the city with 
ﬁincontrovertible proofﬂ that 
Lombardo & Lipe, as well as se
veral other union firms which 
had been awarded other airport 
jobs, had been ﬁcited with gov-ernmental violations more serious and pervasive than the de 
minimis violation against [RAI] which formed the pretext for 
the disqualificationﬂ of RAI.  The complaint alleged that these 
firms had nonetheless retained th
eir airport contracts, and: 
 117. . . . upon information and belief that Rendell, 
David Cohen, Applebaum, Mu
rphy and Neeson all were 
involved in the decision to ignore the obvious disparate 

treatment by the City when presented with the information 
about violations by Lombardo & Lipe [and other union 
firms with Philadelphia Airport contracts] in order to pre-
serve its Agreement with Local 98 to keep the Airport un-
ion only. 
118.  The decision by the City and the individual De-
fendants to affirm [RAI™s] disqualification as contractor on 
the Project was made as part of the collaboration between 
Local 98 and the City to fost
er and promote union activi-
ties to the detriment of ope
n shop contractors such as [RAI]; individual Defendants have, therefore, acted for 

purely political and irrational reasons, unrelated to legiti-
mate governmental objectives, in connection with [RAI™s] 
disqualification from the Project
 and the wrongful classifi-
cation of [RAI] as ﬁnon-responsible.ﬂ 
 . . . .  123.  . . . the individual Defendants recklessly disre-
garded the true facts and circumstances relating to [RAI™s] 
disqualification and said Defendants participated in the 
decision to disqualify [RAI] and classify [RAI] as ﬁnon-
responsibleﬂ for political pur
poses and economic motives, 
and in particular to satisfy a 
ﬁpolitical debt
ﬂ to Local 98. 
124.  The actions of the indi
vidual Defendants set forth 
herein . . . were motivated by bias, bad faith and/or irra-
tional objectives, unrelated to legitimate governmental ob-
jectives; the individual Defendants were motivated to as-
sist Local 98 as a consequence of said union™s commit-
ment to bring the Electrical Contractors™ Convention to 
Philadelphia and by other political factors. 
 . . . .  134.  Said individual Defenda
nts, therefore, conspired 
to violate [RAI™s] civil rights in order to foster and pro-
mote their relationship with Local 98; the said conspiracy 
is more particularly described in the Affidavit of Roy 
Cohen attached to Plaintiff™s 
Motion for Injunctive Relief 
and the averments in said Affidavit are incorporated by 

reference. 
COUNT IIIŠSECTION 1983 VIOLATION 
Angelini v. Local 98 of the Electrical Workers
™ Union 
148.  [RAI] incorporates herein by reference, and 
makes a part hereof, the av
erments of paragraphs 1 
through 147 above. 
149.  As described above, Local 98 conspired with the 
other Defendants to violate [RAI™s] rights. 
150.  Local 98 in acting in a conspiracy and in concert 
with the other Defendants has acted under color of federal 
law t making it liable 
under 42 U.S.C. § 1983. 
151.  Local 98 by participating in the conspiracy de-
scribed above deprived [RAI] of its rights to substantive 
due process and liberty as guaranteed by the Fourteenth 
Amendment of the Constitution of the United States by 
encouraging disparate treatment of [RAI] because it is an 
open shop contractor. 
152.  As a direct result of
 the wrongful acts and omis-
sions of Local 98 and the other Defendants, [RAI] has sus-
tained damages and will continue to sustain damages in 
the future including but not limited to lost profits and earn-
ings in connection with th
e project and consequential 
damages resulting from the injury to Angelini™s reputation 

as a responsible contractor. 
153.  [RAI] is further entitled to recover costs, ex-
penses, and attorneys™ fees from Local 98 pursuant to 42 
U.S.C. § 1988. 
154.  Local 98 acted with 
reckless and callous disre-
gard and indifference to the rights and liberty interest of 
[RAI]; accordingly, Angelini is entitled to punitive dam-
ages against Local 98 for its willful, wanton and malicious 
conduct. 155.  Local 98™s willful, wanton and malicious conduct 
was manifested by Local 98™s 
conduct previously directed 
against [RAI] and others and the current conspiracy in 

which Local 98 is a key and active participant. 
 Earlier portions of RAI™s complaint (pars. 38Œ47), captioned 
ﬁPrior Union Activity Directed 
Against [RAI] and Others,ﬂ had 
included allegations regardin
g Local 98™s 1995 actions in con-
nection with RAI™s award of a 
ﬁSEPTAﬂ job and the low bid of 

open-shop contractor Wescott on a fi
re alarm job at the Airport.  
As to the SEPTA job, the complaint alleged that Local 98 had 

ﬁsubmitted information to SEPT
Aﬂ regarding RAI™s financial 
responsibility, in an ﬁunsuccessful attempt . . . to have a public 
entity classify [RAI] as ‚non-responsible™ and strip away an 
award from [RAI] where [RAI] was the lowest responsible 
bidder.ﬂ  As to Wescott, the co
mplaint alleged that Wescott had 
initially been found ﬁnon-respons
ibleﬂ (a determination re-
versed on appeal)  ﬁas a result of information delivered to the 
City by Local 98.ﬂ
8  I infer that paragraphs 38Œ47 described 
Local 98™s alleged conduct to whic
h RAI referred in paragraph 
155 of its complaint. RAI™s complaint included the following prayer for relief: 
                                                           
 8 Because the city thereafter restructured the bid on Airport jobs by 
folding into the entire electrical c
ontracting work the work on which 
Wescott was the low bidder, Wescott never did perform the work on 
which it had bid. 
 RAY ANGELINI, INC. 431WHEREFORE, [RAI] demands judgment in its favor 
and against Defendant Local 98 jointly and severally: 
1.  In an amount presently undetermined but well in 
excess of $100,000.00; 
2.  Punitive damages; 
3.  Interest; 
4.  Costs; 
5.  Attorneys™ fees; 
 Attached to this complaint is 
a ﬁVerification,ﬂ signed by RAI 
President Angelini, stating, in part, ﬁthe facts set forth in the 
[district court] complaint are true and correct to the best of my 
information, knowledge and belief
, and . . . this Verification is 
taken pursuant to 18 Pa. C.S.A. § 4904 relating to unsworn 
falsification to aut
horities.ﬂ  In view of Raymond Angelini™s 
signature on this ﬁVerificationﬂ and the references in RAI™s 
complaint to Local 98™s action in drawing RAI™s prevailing-
wage violations to the attention of
 city officials (see particularly 
par. 67, which par. 148 of Count III incorporates by reference), 

I do not credit Angelini™s testimony that such action by Local 
98 was not a reason for RAI™s lawsuit against Local 98.
9 Local 98™s June 5, 1996 answer to RAI™s complaint denied 
the allegations in paragraph 37 
that RAI™s disqualification oc-
curred at Local 98™s ﬁinitiation and instigation,ﬂ and denied that 
Local 98 ﬁcollaboratedﬂ with any defendant or any other city 
official to disqualify RAI, to preclude nonunion contractors 
from performing work at the airport, or to divest RAI of its bid 
in favor of Lombardo & Lipe.  In addition, as to the allegations 
involving Wescott, Local 98 admitted that Wescott had been 
declared a nonresponsible bidder in
 consequence of information 
submitted by Local 98, but denied, or disavowed knowledge 

about, the other averments regard
ing Wescott.  Local 98™s an-swer denied the allegations in
 paragraphs 48Œ50; denied ﬁas 
statedﬂ paragraphs 51Œ52; admitted
 paragraphs 53 and 54; and, 
as to paragraph 55, stated: 
 The averments of this paragraph are legal conclusions 
to which no responsive pleading is required.  By way of 
further answer . . . Local 98 merely submitted information 
to the City regarding [RAI™s] 
violation of New Jersey laws 
and engaged in no collaboration with any City officials.  
 In response to paragraph 116 of 
the complaint, which alleged, inter alia, ﬁUpon inform
ation and beliefﬂ that several of the 
individual city defendants ﬁwere 
directly involved in encourag-
ing, requesting, and/or orderingﬂ the appeals panel to rule 

against RAI ﬁin order to protect the Agreement which the City 
                                                          
 9 Angelini™s testimony in this resp
ect relied partly on RAI™s similar 
conduct as to its competitors, and partly on RAI™s failure to sue its 
competitors when they engaged in su
ch conduct with respect to RAI.  
As to the latter assertion, it is at le
ast as likely that RAI™s failure to sue 
its competitors was due to its disliking them less than it disliked Local 
98, as that such failure was due to 
tolerance of such reports regardless 
of source.  I note the absence of ev
idence that prior to the Philadelphia 
Airport job, such reports from Local 98 or competitors had ever caused 
RAI to lose business.  Angelini™s testimonial reliance on RAI™s failure 
to name Local 98 as a defendant in th
e State court suit to enjoin the city 
and Lombardo & Lipe from entering in
to a contract for the Philadelphia 
Airport job overlooks the fact that Local 98 would not have been a 

party to that contract. 
had made with Local 98 and to 
further its goal of ‚union only™ 
at the airport,ﬂ Local 98™s answer ﬁspecifically denie[d] that it 
made any ‚agreement™ with the City.ﬂ  In response to paragraph 
117 of the complaint, Local 98 st
ated, among other 
things, that 
it had no agreement with the city to keep the airport union only.  
In response to paragraph 118 of the complaint, Local 98 stated, 
among other things, that it did not 
collaborate with the city in 
any manner, and that it did nothing other than to provide the 
city with information regarding 
RAI™s violation of State laws.  
As to paragraph 124 of the compla
int, Local 98™s answer stated 
that these averments ﬁare lega
l conclusions to which no respon-sive pleading is required.ﬂ  In 
addition, Local 98™s answer al-
leged that the complaint failed to state a claim upon which re-
lief could be granted, and that Local 98™s complained-of actions 
were protected under Section 7 
of the National Labor Relations 
Act. 
4.  RAI™s April 1996 unsuccessful motion for injunctive relief; 
Local 98™s May 1996 unsuccessful motion to dismiss the dis-
trict court complaint   
Also on April 23, RAI filed with the district court a ﬁmotion 
for temporary restraining order, preliminary injunction and/or 
permanent injunctionﬂ against al
l of the defendants named in 
the underlying lawsuit.  This motion stated, inter alia: 
 15.  Defendants™ wrongful conduct and conspiracy to 
remove [RAI] from the Project . . . are more particularly 
described in [attorney 
Cohen™s] affidavit.  
16.  As a consequence of the wrongful conspiracy to 
violate [RAI™s] civil rights, [RAI] has lost unique and 
valuable property rights and/or
 liberty interests, including 
loss of its right to complete the electrical portion of the 
[Philadelphia Airport] project as successful bidder.  
. . . .  
18.  As a consequence, Lombardo & Lipe has been un-
justly enriched and stands to substantially benefit as a con-
sequence of the political considerations favoring contrac-
tors such as Lombardo & Lipe
 (signatory to a contract 
with Local 98) vs. [RAI] (an open shop contractor).   
 RAI also submitted a proposed ﬁtemporary restraining orderﬂ 

which included a provision enjoining the defendants, including 
Local 98, ﬁfrom in any respect illegally or improperly interfer-
ing with [RAI] in the lawful completion of the electrical por-
tions of the [Philadelphia Airport] Project.ﬂ  Also, the proposed 
order called for all defendants
, including Local 98, to pay coun-
sel fees and costs incurred by RA
I ﬁin bringing this action.ﬂ   
On May 14, 1996, Local 98 filed a motion to dismiss the 
complaint on the ground, inter alia, that it failed to state a claim 

on which relief may be granted.  Local 98 asserted, inter alia, 
that RAI™s complaint allegation of
 ﬁa conspiracy between Local 
98 and ‚other Defendants™ to viol
ate [RAI™s] rights . . . does not 
contain sufficiently specific alle
gations as to the conduct violat-
ing [RAI™s] rights, the time or 
place of that conduct, or the 
identity of the conspiring parties. . . . Mere attempts to influ-
ence the enforcement or passage of legislation [are] not action-
able under federal law [citing 
cases].  Similarly, union repre-
sentations to State officials [do] not qualify as ‚acting under 
color of state law™ if such representations do not purport to be  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 432done on behalf of the state.  [RAI] avers that Local 98 simply 
provided the City with factually 
verifiable information concern-ing [RAI™s] prior wage and hour violations and lobbied the City 

to preclude open shop electrical 
contractors from working at the Philadelphia International Airport and specifically, on the elec-
trical project at issue . . . .  Local 98™s actions constitute tradi-
tional, and constitutionally protected, political activities.ﬂ 
By order dated May 22, 1996, the district court denied, with-
out opinion, Local 98™s motion to 
dismiss, and also such a mo-
tion by other defendants.  By
 order dated May 26, 1996, and 
issued after a May 22Œ24 hearing, the district court denied, 
without opinion, RAI™s request 
for an injunction. 984 F.Supp. 
at 875. 
5.  Local 98™s November 7, 1996 unsuccessful Motion for 
Summary Judgment 
Over date of November 7, 1996, Local 98 filed a Motion for 
Summary Judgment in its favor.  Local 98™s memorandum of 
law in support of this motion averred, in part (emphasis in 
original): 
 [RAI] possessed no 
evidence
 that Local 98 did any-
thing in this matter other than to advise the City of the re-
sults of its investigation into [RAI], and to request that the 
City conduct its own investigat
ion and declare [RAI] to be 
a ﬁnon-responsible bidder.ﬂ 
 While Local 98™s communi-
cation to the City may have been motivated by [RAI™s] 
status as a non-union contractor, and by some desire to 
preclude such contractors from obtaining City work, such 
motivations and desires do not constitute state activity 
[within the meaning of 42 U.S.C. § 1983]. 
 . . . .  [RAI] possesses no evidence that Local 98 had any involve-

ment with the City™s refusal to reconsider the panel™s disquali-
fication decision.  It did not sh
are the results of its findings [as 
to prevailing-wage violations 
by Lombardo & Lipe and other 
union contractors on the Philadelph
ia Airport job] with Local 
98, nor does [RAI] possess any evidence that Local 98 was 
aware of its request for reconsideration or the submission of 
its findings to the City. 
 [RAI™s] other argument is equally absurd and baseless.  [RAI] 

contends that the New Jersey prevailing wage violations were 
merely a pretext for the City™s real reason for its disqualifica-
tion on [the Philadelphia Airpor
t job]ŠThe City™s satisfaction 
of a ﬁpolitical dealﬂ with John Dougherty, the business man-
ager of Local 98.  [RAI] contends that its disqualification was 
the ﬁ
quid pro quo
ﬂ for Local 98 bringing a national electrical 
workers convention to the City during the summer of 1996. 
The only ﬁevidenceﬂ [RAI] possesses regarding this 
ﬁdealﬂ stems from a conversation on March 15, 1996, be-
tween Plaintiff™s then-counsel
, Roy Cohen, Esquire, and 
Defendant Applebaum, the City™s Procurement Commis-
sioner.  Cohen ran into Applebaum in an underground 
concourse on that date 
[see supra pt. II,C,2]. 
Applebaum vigorously denied Cohen™s allegations, 
both at the preliminary injunction hearing in this matter, 
and in his deposition.  The credibility dispute between 
Cohen and Applebaum does not,
 however, create an issue 
of material fact with respect to Local 98.  Even if Cohen is 

absolutely correct, Applebaum™s statements do not consti-
tute evidence or proof that Local 98 acted under color of 
state law, or was somehow invol
ved in a conspiracy to de-
prive [RAI] of civil rights.  Applebaum™s alleged state-

ments constitute nothing more than perceptions; more im-
portantly, even if believed and said by Applebaum, the 
statements are totally incorrect. 
 [RAI] will not, and cannot, offer any evidence that Local 98 

or Dougherty were involved in the conduct of the Interna-
tional Brotherhood of Electrical Workers convention in Phila-
delphia in 1996.  Ironically, [RAI] conducted no discovery 

into these allegations, and has not even attempted to obtain 
the convention contract from the 
City or the International un-
ion. 
Dougherty took office as Business Manager of Local 
98 on July 13, 1993. . . . The agreement to hold the con-

vention in Philadelphia in 1996 was reached between the 
City and the International union
 in October, 1992. . . . . 
Neither Dougherty nor Local 98 played any role in the 
agreement reached between the City and the International 
union regarding the 1996 convention. . .  Moreover, that 
agreement did not contain an
y provisions that would per-
mit the International union to cancel the convention be-

cause non-union contractors 
like [RAI] were performing 
work at the Airport. 
The only ﬁpressureﬂ Local 98 could bring to bear upon 
the City was to complain about the award of a City con-
tract to a contractor with a verifiable history of prevailing 
wage violations.  Local 98 did nothing more than that, and 
its complaints are well within its rights to petition gov-ernment under the First Amendment. 
To the extent that the City, and the individual City De-
fendants, may have perceived that the City owed a politi-
cal debt to Local 98 because of the 1996 convention, and 
may have acted upon those belie
fs to wrongfully deprive [RAI] of civil rights,  [RAI] may well be able to establish 
liability against these defendants.  Such beliefs and ac-
tions, however, do not establis
h that Local 98 acted under 
color of state law here; nor do they prove in any way that 

Local 98 is liable to [RAI] for the actions of City officials. 
 RAI™s November 25, 1996 memorandum of law in opposi-
tion to this Motion for Summary Judgment, and to such a mo-
tion filed by the city defendants, alleged, inter alia: 
 the circumstantial evidence in this case strongly suggests that 
the City Defendants substitute
d Local 98™s agenda for their 
own official authorization.  It 
is readily apparent that Local 
98™s agenda was to preclude an open-shop contractor from the 
highly visible Airport Project at issue in this case (p. 3). 
 [RAI], as an open-shop contractor, is monitored on an ex-
tremely close basis by governmental enforcement agencies, 
especially at the request of unions such as Local 98 (p. 5). 
 [RAI™s] complaint raises seri
ous and disturbing issues con-
cerning the perversion of the public bidding process to politi-
cal expediency and the predatory, relentless and clearly ac-
tionable conduct of Local 98 (p. 6). 
 RAY ANGELINI, INC. 433 the evidence in this case fairly reeks of political favoritism 
towards Local 98 and State conduct that was driven by im-
proper political and economic motivation (p. 7). 
Dougherty admitted that ﬁLocal
 98 takes an aggressive 
stance with respect to non-
union contractorsﬂ (p. 12). 
Local 98™s ﬁaggressive stanceﬂ with respect to open 
shop contractors [includes?
] monitoring non-union con-
tractors, investigating non-union contractors and regularly 
engaging in activities known as ﬁsaltingﬂ (p. 13).
10 According to Dougherty, he 
. . . told [deputy mayor] 
Murphy that he had a problem
 with [RAI]; that . . . 
Dougherty. . . had attempted to organize [RAI] as a union 
contractor; that . . . Doughert
y . . . was concerned because 
[RAI] was coming into Pennsylvania (p. 13). 
Dougherty admitted that he 
became angry as a conse-
quence of [deputy mayor] Mu
rphy™s initial response to 
Local 98™s complaints concerning [RAI] and that as a con-
sequence, Dougherty began to
 call and write to City 
Council members (p. 13).  [Cf. fn. 11, infra.] 
Dougherty further admitted that Local 98 has made 
monetary contributions to 
Mayor Rendell™s campaign and 
that he (Dougherty) has been a political supporter of De-
fendant Rendell (p. 14) [Cf. fn. 11, infra.] 
Dougherty wrote a letter dated January 17, 1996, to 
Councilman Kenney, [who, Do
ugherty testified] has al-
ways been a supporter of union labor. (p. 14).  [Cf. infra 

fn. 11.] 
Dougherty also contacted 
Councilman Mariano con-
cerning [RAI™s] successful bid. (p. 14)
11  [T]he conduct at bar was complete
ly pretextual and part of a 
pre-arranged scenario arrived at by Defendants for political 
reasons (p. 25). 
According to [Attorney Roy] Cohen™s affidavit and his 
testimony . . . Applebaum . . . admitted that the decision to 
disqualify [RAI] had been made as a result of [Mayor] 
Rendell™s and [City chief of staff David] Cohen™s political 
obligations to Local 98 (p. 26). 
[T]here is considerable evidence in this case that the [Dis-

qualification Hearing] panel reac
hed a result which was irra-
tional, based upon political cons
iderations, and prearranged as 
per the directives of the Mayor and his Chief-of-Staff (p. 32). 
Within the context of Local 98™s admittedly ﬁaggres-
sive stanceﬂ against open shop contractors . . . Local 98™s 
assertion of a public interest concern [that RAI was alleg-
edly not a responsible bidder] is more than a bit suspect.  
When the Court considers that Local 98 supports union 
contractors such as Lombardo and Lipe who have more se-
rious wage violations than [RAI], it becomes clear that 
Local 98™s activities were pred
atory in nature (pp. 40Œ41). 
The point is that Dougherty 
exerted political influence 
on the City and the City bent to that influence.  When the 
Defendants collaborated in that
 fashion, they clearly vio-
lated [RAI™s] civil rights (p. 42).  
                                                          
 10 See NLRB v. Town & Country Electric
, 516 U.S. 85 (1995). 
11 See 984 F.Supp. at 877, par. 36, 883, par. 17.  I can find no other 
probative evidence in the 
instant record concerning the matters set forth 
in the last four quoted paragraphs. 
 On March 6, 1997, the district
 court denied, without opinion, 
this Motion by Local 98 for Summary Judgment. 
6.  Documents produced during discovery procedures 
a.  The January 1996 memorandum from Murphy to Chief 
of Staff David Cohen 
One of the documents produced during the discovery proce-
dures conducted pursuant to RAI™s complaint was a memoran-

dum to Chief of Staff David Cohen from Deputy Mayor for 
Labor Murphy, dated Januar
y 12, 1996.  The memorandum 
began as follows: 
 Re:  Telephone Message from John Dougherty 
 I returned the phone call 
to John Dougherty who was 
calling you regarding the B-C Terminal Electrical package 
which is a $7M package.  The facts are as follows: 
 Fact:  1.  The low bidder was [RAI, which] is a large non-
union contractor from New Jersey. 
2.  [RAI™s] bid is low by [$600,000].  The next bidder 
is Lombardo & Lipe, who is a 
union electrical contractor. 
3.  The low bid fell within one or two percent of the 
estimate prepared by the Airport™s estimator which has 

been right on the money in their estimates for the entire B-
C package. 
4.  All of the other [contracts] for B-C Terminal have 
been awarded to union contractors. 
 Then, under the heading ﬁIBEW 98: Concerns,ﬂ after spell-
ing out certain ﬁargumentsﬂ whic
h Local 98 had at least alleg-
edly advanced against awarding the airport contract to RAI, 
Murphy, in effect, rejected or found lack of evidence as to each 
of them.  The memorandum went on to say: 
 Ramification: 
 1.  John Dougherty has indicated
 that he will definitely 
picket the job because it would cause him embarrassment 
for a non-union contractor to have this large a job at the 
Airport during a year when his International Convention is 
in Philadelphia.  In addition, he is running for reelection 
this summer. 
2.  All the other contracts at B-C Terminal are union 
and if there are pickets, we can expect that the other trades 
will honor the pickets for a least a couple of days until 
they are ordered back to work by the Project Manager 
(Keating Co.). 
3.  I™m sure John will contact some Council members 
to argue on his behalf. 
 [RAI] has had some city projects which I am currently re-
searching.  As of this date, I have not found any violations on 
any jobs performed by [RAI]. 
 Among the ﬁargumentsﬂ which as of January 12 Murphy had 
found unsupported was, ﬁThey supposedly have information 
that [RAI] has had violations in New Jersey and that if [it] has 

one more violation, [it] will be debarred (Local 98 has not 
submitted any documentation to substantiate this).ﬂ  As previ-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 434ously noted, ﬁdocumentationﬂ of 
RAI™s New Jersey violations 
was submitted to Murphy in late January 1996. 
The district court summarized 
this January 12 memorandum 
as follows (984 F.Supp. at 876, pa
r. 21):  ﬁMr. Murphy outlined 
the facts, listing the various co
ncerns which Local 98 had about 
[RAI™s] bid and its bidder status
.ﬂ  Angelini testified to the 
opinion that this memorandum by Murphy corroborated every-
thing attorney Roy Cohen had said in his affidavit (see supra pt. 
II,C,2).  Angelini further testifie
d that he saw no problem with 
Local 98™s picketing in general; that he had been picketed; that 
if Local 98 pickets, the other trades working on the job are 
likely to honor the picket line an
d shut the job down for a cou-
ple of days; that he saw no problem with another trade™s or an 
individual union member™s honori
ng the picket line; and that 
Angelini saw no problem with anybody™s lobbying elected 
officials. 
b.  The purported October 1994 memorandum from Toland 
 to MJK Electric 
Also produced during the discovery procedures was what at 
least purports to be a handwr
itten memorandum, dated October 
11, 1994, from Wendell Toland Jr. (an employee of the Minor-
ity Business Enterprise Council, an agency of the City of Phila-
delphia) to a representative of an electrical contractor, MJK 
Electric Company, regarding at 
least facial defects as to under-
takings for minority hiring in a solicitation form submitted by 
Wescott Electric Co. in connection with a 
proposed subcontract 
with MJK for an airport fire alarm system.  This memorandum 

stated that two other employees of the Minority Business En-
terprise Council had told Toland that ﬁWescott is ‚out,™ based 
on what they submitted.  Due to the fact that Wescott and E.J. 
Electric [not otherwise identified in the record] are non-union 
and the fact that this is an election year, Local 98 stands a good 
chance of getting this project to be 
Rebid
.  They (Local 98) 
really have to lobby hardﬂ (emphasis in original).  Angelini 

testified, ﬁThis is one of the documents. . .  that persuaded me 
to believe that there was a pol
itical dealing going on here.ﬂ 
7.  RAI™s proposed findings of fa
ct and conclusions of law, and 
RAI™s memorandum of law, filed with the district court in 
July 1997 
The district court conducted a 
bench trial on April 16Œ18, 21, and 28, 1997.  Testimony from the injunction hearing (con-
ducted on May 22Œ24, 1996) was considered as part of the trial 
testimony (984 F.Supp. at 875).  
On July 7, 1997, RAI filed with the district court a document 
captioned ﬁ[RAI™s] Proposed Findi
ngs of Fact and Conclusions 
of Law.ﬂ  This document averred, inter alia, that RAI ﬁasserts 

that it was denied [the Philadelphia Airport contract] as a result 
of [RAI™s] open shop (i.e., nonuni
on) status and the political 
influence of defendant Local 98.ﬂ  This document further in-

cluded the following assertions:   ﬁLocal 98 takes an aggressive 
stance with respect to non-union contractorsﬂ (p. 6).  Dougherty 
had been a ﬁpolitical supporterﬂ of Mayor Rendell, had made 
ﬁpolitical, monetary contributionsﬂ to him, and had attended 
ﬁpolitical dinnersﬂ for him (pp. 7Œ8).  Local 98 had contributed 
money to Mayor Rendell™s campaign (p. 8).  Local 98 had been 
supportive of the local Democratic Party, including the provi-
sion of members™ services at the election polls (pp. 8, 12).   One 
or more of the city defendant
s had improperly disclosed RAI™s 
confidential financial information (submitted in connection 

with RAI™s bid for the Philadelphia Airport job) to Local 98 
(pp. 14Œ15).  Dougherty had called 
and written to city council 
members about deputy mayor Murp
hy™s initial refusal to com-
ply with Dougherty™s request to 
disqualify RAI from the Phila-
delphia Airport project (pp. 20
, 23Œ24).  RAI™s disqualification 
ﬁoccurred as a result of a conspiracy between defendants to 
deny [RAI™s Philadelphia Airport bid] based upon its open-
shop statusﬂ (p. 51).  Toland™s at least purported October 1994 
memorandum to MJK about Wescott (supra pt. II,C,6,b) is 
ﬁpersuasive and convincing evid
ence that the City™s procure-
ment process is subject to political influence by Local 98 and 
that the City and Local 98, acting in concert, have pursued a 
policy of improperly and unlawfully restricting the work per-
formed by open-shop contractors at the Airportﬂ (p. 67).  
ﬁDougherty™s predatory attitude 
and actions with respect to 
work at the Airport can be measured by the erosion of open-
shop contractors working at the Ai
rportﬂ (p. 71).  In October 
1996, an individual who identified himself to an RAI employee 
as a Local 98 member told that employee that ﬁwe took that job 
away from you on the airport,ﬂ and that ﬁas a result of Dough-
erty™s political connections, me
mbers of Local 98 were receiv-
ing more work than they had in six years and that Dougherty™s 
political power has resulted in [RAI™s] disqualification from the 
Projectﬂ (p. 71)  ﬁDefendants™ arroganceﬂ is reflected by ﬁcon-
tradictory testimony by the City™s officials and Local 98ﬂ (p. 

72).  If RAI had been awarded the Philadelphia Airport job, 
RAI™s ﬁdirect returnﬂ would have amounted to about $1,150,000 (p. 73).  ﬁDefendants™ actions were not rationally 
related to any legitimate governmental interest but, instead, 
were motivated by political a
nd/or economical [sic] motivesﬂ 
(p. 77).  Local 98 ﬁacted in conc
ert with a public agency and its 
officials . . . to deprive [RAI] of its constitutional rightsﬂ (p. 
77).  RAI™s ﬁdisqualification . 
. . and classification as non-responsible resulted from political
 influence and/or the agree-
ment between the City and Local 98 and constituted arbitrary 

and irrational government actionﬂ
 (p. 77).  ﬁDefendants acted 
with malice or indifference to [RAI™s] constitutionally pro-
tected rights when they perpetra
ted their scheme to depriveﬂ 
RAI of the Philadelphia Airport job (pp. 77Œ78). RAI™s 34-page memorandum of law to the district court in 
support of these ﬁProposed Findingsﬂ included the following 
statements: 
 Not only did Local 98 fail to deny its predatory, fero-
ciously aggressive view of 
open shop contractors such as 
[RAI], inexplicably, Local 98 and its attorneys bragged of 
Local 98™s ﬁaggressive standﬂ
 and frequent attacks upon 
open shop contractors (p. 5).  [Local 98 witnesses™ expla-
nations as to why the City reversed the disqualification] 
are a study in cynicism, half-truths and deceit (p. 12).  
Dougherty circulated . . . a vitriolic screed against [RAI] 
(p. 14).  [RAI] lost [the Philadelphia Airport job], one of 
the most prestigious jobs in the Company™s history, be-
cause of the political considerations referenced above and 
Local 98™s raw political power (p. 17) . . . defendants col-

laborated and conspiratorially
 predetermined that [RAI] 
 RAY ANGELINI, INC. 435would be disqualified as ﬁnon-re
sponsibleﬂ (p. 21). . . .  A 
fair inference from the preponderance of the evidence pre-
sented is that Local 98 exerted influence to pervert the law 
through an agreement between 
the City and Local 98 that 
[RAI] would not get this job at any price and/or regardless 
of the circumstances (p. 26).  Dougherty™s incredible and 
arrogant testimony that he
 was able to comment upon 
[RAI™s] financial statement as a result of a ﬁcalculated 
guessﬂ reveals defendants™ willingness to effectively flaunt 
their conspiracy before this Court (p. 26).  Dougherty for-
warded Local 98™s report (an unjust and inaccurate in-
dictment) against [RAI] to [the mayor™s chief of staff and 
office].  Thus, Local 98™s conduct was far more pernicious 
. . . than a proper exercise of First Amendment rights in 
connection with lobbying for legislation (p. 27). . . . In de-
termining the amount of puniti
ve damages to be assessed 
against Local 98 and the individual City Defendants, the 

Court should consider . . . the amount of time each defen-
dant engaged in the outrageous conduct [and] the potential 
profits each defendant may have made from its outrageous 
conduct (p. 32). 8.  The district court™s 
November 1997 dismissal of 
RAI™s complaint 
On November 24, 1997, the district court issued a memoran-
dum dismissing RAI™s complaint in 
its entirety, with prejudice.  
Ray Angelini, Inc. v. City of Philadelphia,
 984 F.Supp. 873 
(E.D.Pa. 1997).  This judgment was never appealed; Angelini 
testified that RAI did not appeal because of the expense in-volved.  RAI conceded at the outset of the hearing before me 
that RAI was bound by the district court™s factual findings to 
the extent that they were necessary to the district court™s deter-
mination. The district™s court™s memorandum included the following 
findings: Prior to the February 1996 hearing on RAI™s appeal of 
the disqualification determination with respect to the Philadel-
phia Airport project, defenda
nts Egan and Coleman, both 
whom sat on the panel, were no
t aware of any city policy to 
disfavor nonunion contractors in public works contracts (984 

F.Supp. at 878, pars. 62, 68).  Nobody indicated to Egan, either 
directly or in any fashion, how she was to cast her vote (984 
F.Supp. at 878, par. 60).  Nobod
y in City govern
ment indicated 
by suggestion or directly 
how Coleman should vote (984 
F.Supp. at 878, par. 69).  Prior 
to the disqualification hearing, 
Egan did not know whether RAI was union or nonunion (984 

F.Supp. at 878, par. 51).  RAI™s nonunion status did not play 
any role in the casting of Cole
man™s vote, and did not play any 
role either at the hearing or during the deliberations (984 

F.Supp. at 879, par. 71).  In casting his vote, Applebaum (the third member of the panel) was not influenced in any way by 
the wishes or directives of Local 98 (984 F.Supp. at 879, par. 
77).  Egan, Coleman, and Applebaum, in that order, voted 
unanimously to uphold RAI™s dis
qualification (984 F.Supp. at 878, pars. 58, 59).  Egan so voted because of RAI™s New Jersey 

prevailing-wage violations, which in her mind were not dis-
proven at the hearing (984 F.Supp. at 878, par. 63).  Coleman 
so voted because he did not th
ink that a case was presented 
such that disqualification should be overruled (984 F.Supp. at 
878Œ879, par. 70).  Egan was not promised any benefits or 
anything of value in exchange for her vote, and her promotion 
after the hearing was not the result of any vote she cast there 
(984 F.Supp. at 878, pars. 64Œ65)
.  The Philadelphia Airport job was not subject to a project 
labor agreement (984 F.Supp. at 
881, par. 124).  The City had no official or unofficial prounion 
policy with respect to the pr
ocurement and award of public 
contracts, and has no policy of trying to disqualify nonunion 

bidders simply because they are nonunion (984 F.Supp. at 881-
882, par. 125).  There was no agreement between Mayor 
Rendell and Local 98 with respect to the award of competi-
tively bid contracts (984 F.Supp. at 882, par. 126).  The letter 
agreement with respect to 
the September 1996 IBEW conven-
tion at the Pennsylvania Convention Center had been entered 

into by the Convention Center™s representative and the IBEW 
in 1992, and the convention was not a quid pro quo for any city 
action on behalf of Local 98 with respect to RAI (984 F.Supp. 
at 882, pars. 130Œ131).  Whether Local 98 would have been 
embarrassed during that conve
ntion because a nonunion con-
tractor was performing work at the airport was not something 
that Mayor Rendell or the city was concerned about and was 
not something that would have influenced the city™s actions 
(984 F.Supp. at 882, par. 132).  Local 98 never obtained a copy 
of RAI™s financial statements (9
84 F.Supp. at 877, par. 46). 
Both Applebaum and Attorney Roy Cohen testified before 
the district court.  As to their March 15, 1996 conversation, the 
subject of Roy Cohen™s affidavit (see supra pt. II,C,2), the dis-
trict court found as follows (984 F.Supp. at 879Œ880, citations 
to the district court record omitted): 
 90.  During their encounter, Commissioner Applebaum 
and attorney Cohen had a discussion relating to a press 
conference that Angelini had threatened to hold with re-
spect to its disqualification. 
91.  During the discussi
on, Commissioner Applebaum expressed to attorney Cohen that he was unhappy with the 
decision to disqualify Angelini
 and probably said that it 
was a shame that the City had to expend an additional 
$600,000. 92.  During the discussi
on, Commissioner Applebaum suggested to attorney Cohen that attorney Cohen could 
talk to the City™s lawyers and that there could hopefully be 
an arrangement to remove th
e disqualification through an 
expungement, because in Commissioner Applebaum™s 
view there was never any intention to hurt [RAI] (or any 
other vendor that does business with the City). 
93.  The discussion regardi
ng expungement was not in-
tended to result in making [RAI] the qualified bidder and 

being awarded the contract. 
94.  Commissioner Applebaum did not tell attorney 
Cohen that Mayor Rendell and Chief of Staff Cohen had 
collaborated with Local 98. 
95.  Commissioner Applebaum has no knowledge of 
whether Local 98 ever helped Mayor Rendell politically in 
any respect. 
96.  Chief of Staff Cohen never had a conversation 
with Commissioner Applebaum in which he expressed a 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 436view as to how he would feel 
if [RAI] were to hold a press 
conference. 
 The district court™s conclusions of law included the follow-
ing: RAI had failed to show that the city™s procurement de-
partment had a prounion or an
tiopen-shop contractor policy 
when it initially disqualified RAI on the Philadelphia airport 
job (984 F.Supp. at 882, par. 5).  RAI had failed to prove that 
this department™s decision to disqualify RAI on that job was the 
result of improper political influence or agreement between the 
city and Local 98 (984 F.Supp. at
 882, par. 6).  ﬁThe evidence 
in this matter indicates that Local 98 submitted information to 

various city officials about [RAI
].  The city conducted its own 
investigation into Local 98™s allegations and rejected all but the alleged violations of the prev
ailing wage laws.  Local 98 did 
not act with any State appeals to deprive [RAI] of a constitu-
tionally protected rightﬂ (984 F.Supp. at 883, par. 17). 
The district court™s order required RAI to pay the costs of the 
proceeding, but denied Local 98™s request for counsel fees.  984 
F.Supp. at 885. 9.  The May 1996 charge, and the February 1998 complaint, in 
the instant proceeding 
Meanwhile, on May 7, 1996, a
bout 2 weeks after RAI had 
initiated its lawsuit in the district court, Local 98 filed its 
charge herein, alleging, inter alia, that RAI ﬁinitiated [the dis-
trict court lawsuit] in retaliation for Local 98™s provision of 
information to the city, and for Local 98™s success in having 
[RAI] removed from a project.ﬂ  The charge requested relief 
under Section 10(j) of the Act.  
By letter dated June 28, 1996, 
the Regional Director advised 
RAI™s and Local 98™s counsel, 
ﬁIt was concluded that further proceedings should be held in 
abeyance pending the disposition 
of the lawsuit.ﬂ  The com-
plaint before me issued on February 20, 1998, about 3 months 
after the district court dismissed RAI™s complaint before it. 
D.  Analysis and Conclusions 
The General Counsel™s claim rests on 
Bill Johnson
™s Restau-
rants v. NLRB, 461 U.S. 731 (1983), where the Supreme Court 
held that an employer violates Section 8(a)(1) of the Act by 
filing and processing an unsuccessf
ul lawsuit in retaliation for 
the exercise of rights protected
 by Section 7.  Although involv-
ing an employer™s lawsuit ag
ainst individual employees, 
Bill 
Johnson™s has been held applicable to lawsuits against unions 
with respect to lawful conduct which may tend to further the 
exercise of Section 7 rights by statutory employees.  
BE& K 
Construction Co.,
 329 NLRB 717 (1999); 
Petrochem Insula-
tion, Inc.,
 330 NLRB 47 (1999); and cases cited.  The principal 
issue in this case is whether RA
I™s lawsuit against Local 98 was 
retaliatory within the meaning of 
Bill Johnson™s. As stated in 
Petrochem Insulation
, supra, a lawsuit aimed di-
rectly at protected activity necessarily tends to discourage simi-
lar protected activity and is, by definition, retaliatory within the 
meaning of Bill Johnson™s.  RAI concedes (Br. 5) that at least 
standing alone, Local 98™s conduct in reporting to city officials 
RAI™s violation of New Jersey prevailing wage laws in the 
performance of public works projec
ts in New Jersey constituted 
activity protected by Section 7 of the Act.
12  Furthermore, at least standing alone, Union Business Agent Dougherty™s at 
least alleged efforts to lobby 
State government officials, in 
order to induce them to award (or to persuade other government 
officials to award) public work
s projects to union shop rather 
than to open shop contractors, were likewise pr
otected by Sec-
tion 7.  See BE & K
, supra, and cases cited; 
Petrochem
, supra, and cases cited; 
Bristol Farms, 311 NLRB 437 (1993).  Such 
precedents show that standing alone, RAI™s contention (Br. pp. 
6, 13) that Section 7 did not protect efforts by Local 98 ﬁto 
have [city] council members politically influence the bid-
ding/investigation processﬂ and to
 use ﬁpolitical influence to 
have [RAI] knocked off the Airport Projectﬂ has no merit.
13  As 
noted supra, part II,C,3, RAI™s district court complaint as to 
Local 98 specifically described Local 98™s action in calling to 
city officials™ attention RAI™s vi
olations of New Jersey prevail-
ing wage laws (see pars. 67, 148).  In addition, as previously 
noted, RAI™s district court complaint alleged (pars. 48Œ50) that 
Local 98 Business Agent Dougherty had ﬁadvised the city of 
his desire to preclude open s
hop electrical contractors from 
workingﬂ at the Airport project; that the city and the defendant 
city officials ﬁagreed to assistﬂ Local 98 in that endeavor; that 
the city had ﬁentered into an understanding with Local 98 . . . 
whereby the City assured Local 98 that [the City] will attempt 
to preclude open shop contractors from working at the Airport;ﬂ 
and that ﬁThis understanding was a quid pro quo for the electri-
cal workers bringing a national electrical workers™ convention 
to the City . . . in the summer of 1996.ﬂ
14  That RAI™s recita-
                                                          
 12 Eastex, Inc. v. NLRB,
 437 U.S. 556, 564Œ570 (1978); 
BE & K,
 su-pra.  RAI™s brief to me (p. 5) stat
es that in an attempt to have RAI 
deemed a nonqualified bidder, Local 98 prepared and distributed to the 
city a report criticizing RAI (see 984 
F.Supp. at 876, pa
r. 22).  RAI™s 
brief to me also alleges, citing only 
its proposed findings of fact in the 
district court proceeding, that Union Business Agent Dougherty told 
Deputy Mayor Murphy (1) that RAI™
s ﬁfinancial statementﬂ was ques-
tionable, (2) that RAI had obtained 
a mortgage for a sum allegedly in 
excess of the worth of the mortgage
d building, and (3) that RAI had a 
problem with minority participation on 
a project in New Jersey.  As to 
the assertions in the last sentence, the only relevant probative evidence 
I can find in the record before me is pp. 64Œ68 of Dougherty™s deposi-

tion in the district court proceeding 
(several pages of which were re-
ceived in evidence as part of R. Exh. 6), which does not wholly support 
these assertions in RAI™s brief.  In 
any event, RAI™s brief to me (p. 5) 
concedes that all of Local 98™s at least alleged conduct described in this 
footnote is lawful activity protected under Sec. 7. 
13 However, RAI™s July 1997 ﬁMemorandum of Law in Support of 
Proposed Findings of Fact and Conclusi
ons of Lawﬂ states at p. 28, ﬁno 
part of this case relates to ‚lobbying efforts.™ﬂ  Further, Angelini testi-
fied that he saw no illegality or 
problem with lobbying, and saw no 
problem with a person™s ha
ving political connections. 
14 Local 98™s answer to the district court complaint alleged (par. 49), 
and the district court found (984 F.Supp. at 882, par. 130), that Local 
98™s parent International and the city had entered into an agreement in 
1992 regarding the September 1996 conve
ntion in Philadelphia.  Ange-
lini testified, in effect, that such
 contracts are sometimes canceled.  
Local 98™s complained-of activities began about 9 months before the 

convention was scheduled to begin, and Attorney Cohen™s affidavit 
accompanying RAI™s district court complaint states that according to 
commissioner Applebaum, 5000 people were expected to attend the 
convention.  However, Angelini test
ified in February 2000 that a con-
 RAY ANGELINI, INC. 437tions in its district court complaint implicated Section 7 is fur-
ther indicated by the statement 
of RAI™s counsel, at the outset 
of the hearing, that the foregoing conduct by Local 98 was 

motivated by Dougherty™s desire 
to be reelected as business agent; although there is little sp
ecific record evidence of such 
motives by Dougherty, the existence of such motives by an 
elected union official not only is a 
natural inference, but also is 
one of the very reasons why Federal law and/or the Union™s 
internal rules make its officials™
 job security subject to periodic 
elections.  Because an employee exercises Section 7 rights 
when he runs for, or votes or 
campaigns in an election for, un-
ion office, or attempts to induce
 customers or government offi-
cials to use union (rather than nonunion) firms,
15 a derivative 
Section 7 right is exercised by 
a union official™s efforts to in-gratiate himself with potential voters in his reelection campaign 
by (as here) thus seeking to obtain jobs for union firms (and, 
therefore, necessarily to limit the job opportunities of employ-
ees who work for nonunion firms).  Further, RAI™s November 
1996 opposition to Local 98™s Motion to the district court for 
Summary Judgment relied on, among other things, ﬁcircum-
stantial evidenceﬂ that Union Business Agent Dougherty at-
tempted to bring about RAI™s di
squalification by, inter alia, 
calling and writing members of the Philadelphia City Coun-
cilŠalleged conduct which woul
d be presumptively protected 
by Section 7 (cf. supra, fn. 13).  Indeed, even RAI™s proposed 
findings of fact and conclusions of
 law to the district court (GC 
Exh. 4, p. 77, par. 5) merely 
state that RAI™s disqualification 
and classification as a non-resp
onsible bidder ﬁresulted from political influence 
and/or the agreement between the City and 
Local 98ﬂ (emphasis added). 
Moreover, the district court complaint on its face not only 
indicates that the complaint was directed against Local 98™s 

admittedly protected conduct in reporting prevailing-wage vio-
lations to public authorities, but also indicates specific resent-
ment against such protected reports.  Thus, the complaint de-
scribes as ﬁwillful, wanton and malicious conductﬂ Local 98™s 
submission of information to appr
opriate agencies with respect 
to both the Philidelphia Airport job and in unsuccessful efforts 
to disqualify RAI with respec
t to a 1995 public works project 
and another nonunion contractor (Wescott) with respect to a 

1995 fire alarm system job (see pars. 38Œ46, 148, 155).
16  Also, 
with less specificity, the complaint alleges that ﬁLocal 98 acted 
with reckless and callous disregard and indifference to [RAI™s] 
rights and liberty inte
rest.ﬂ  A retaliatory motive is further 
                                                                                            
                                                           
vention ﬁinvolving tens of thousa
nds of peopleﬂ which was scheduled 
for the early summer of 2000 had been arranged for in late 1999. 
15 See Barton Brands
, 298 NLRB 976, 980 (1990); 
Circle Bindery, 
Inc.,
 218 NLRB 861 (1975), enfd. 536 F.2d 447 (1st Cir. 1976); 
Bristol 
Farms
, supra, 311 NLRB 437. 
16 I do not credit Angelini™s testimony that this allegation was in-
cluded in the complaint because of 
reports from his son and others, 
apparently after the disqualification hearing as to the SEPTA job for 
which RAI successfully bid in 1995, that the younger Angelini ﬁwas 
taunted by Local 98 Business Agent [presumably Dougherty]; invited 
to fight, and they even
 shoved him.ﬂ  The district court complaint does 
not refer to this alleged incident
, and Paragraph 155 of the complaint 
refers to Local 98™s conduct ﬁpreviously directed against [RAI] and 
others.ﬂ 
evinced by RAI™s request for punitive damages (in addition to 
actual damages, as to which the district court found little sup-
porting evidence; see 984 F.Supp. 
at 881, especially par. 118); 
see 
H. W. Barss Co.,
 296 NLRB 1286, 1287Œ1288 (1989); 
Pet-
rochem,
 supra.  Also, RAI counsel™s November 25, 1996, 
memorandum of law in opposition to Local 98™s November 7, 
1996 Motion for Summary Judgment (supra pt. II,C,5), and 
RAI counsel™s posttrial memora
ndum and proposed findings of 
fact and conclusions of law (supra pt. II,C,7) filed with the 

district court, are rather more uncomplimentary of Local 98™s 
motives and conduct than would ordinarily be expected in a 
lawsuit free of retaliatory intent.
17 Notwithstanding the foregoing Section 7 status of Local 98 
activities thus described and characterized in RAI™s district 
court complaint, RAI contends before me that this complaint 
was not directly aimed at prot
ected activity but, instead, was 
initiated on the basis of the contention that a ﬁconspiracyﬂ ex-
isted between Local 98 and the city defendants.  The difficulty 
with this contention is that 
the Section 7 conduct described 
above (including Local 98™s at le
ast alleged use of ﬁpolitical 
influenceﬂ) is the only conduct which RAI™s complaint even 
suggests was engaged in by Local 98 in furtherance of this al-leged ﬁconspiracy.ﬂ  The conclusion that RAI™s complaint 
against Local 98 was really limited to such union conduct is 
further pointed to by other stat
ements in RAI™s November 1996 
ﬁMemorandum of Law Contra 
Defendants™ Motions for Sum-
mary Judgmentﬂ.  Thus, th
is ﬁMemorandumﬂ states:  [T]he circumstantial 
evidence in this case strongly suggests 
that the City Defendants substituted Local 98™s agenda for 
their own official authorization.  It is readily apparent that Lo-
cal 98™s agenda was to preclude an open-shop contractor from 
the highly visible Airport Project at issue in this case (p. 3). 
 [T]here is considerable evidence that the panel [which re-
jected RAI™s disqualification ap
peal] reached a result which 
was irrational, based upon poli
tical considerations, and prear-
ranged as per the directives of the Mayor and his Chief-of-
Staff (p. 32). 
 [T]he point is that Dougherty exerted political influence on 
the City and the City bent to that influence (p. 42). 
 No more than this is suggested by the statements attributed to 

Commissioner Applebaum by Atto
rney Roy Cohen™s affidavit, 
which according to president Angelini™s testimony accurately 
  17 ﬁLocal 98™s activities were predatory in nature.ﬂ  ﬁDougherty™s 
predatory attitude and actions.ﬂ  ﬁDef
endants™ arrogance.ﬂ  ﬁDefendants 
acted with malice or indifference to [RAI™s] constitutionally protected 
rights when they perpetrated their scheme.ﬂ  ﬁNot only did Local 98 fail 
to deny its predatory, ferociously 
aggressive view of open shop con-
tractors such as [RAI], inexplicably, Local 98 . . . bragged of Local 98™s 

‚aggressive stand™ and 
frequent attacks upon ope
n shop contractors.ﬂ 
Local 98™s witnesses™ testimony is ﬁa 
study in cynicism, half-truths, and 
deceit.ﬂ  Dougherty circulated ﬁa vitriolic screed ﬁ against RAI.  

ﬁDougherty™s incredible and arr
ogant testimony.ﬂ  ﬁDougherty for-
warded Local 98™s report (an unjust 
and inaccurate indictment) against 
[RAI] to [city officials].  Thus 
Local 98™s conduct was far more perni-

cious . . . than a proper exercise of First amendment rights in lobbying 
for legislation.ﬂ  ﬁ[E]ach defendant
 engaged in outrageous conduct.ﬂ  
Local 98™s ﬁpredatory, relentless,
 and clearly actionable conduct.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 438reflects the statements to him by Cohen which allegedly led 
Angelini to conclude that Local 
98 was a party to an actionable 
ﬁconspiracyﬂ against RAI.  Cohen™
s affidavit merely attributes 
to Applebaum the statements that the city defendants had de-
cided to award the Philadelphia Airport contract to Lombardo 
& Lipe ﬁas a result of [their] political obligations to Dough-
erty;ﬂ that ﬁit would not look 
goodﬂ if a non-union contractor 
was working on the Philadelphia Airport project when the un-
ion convention came to town; a
nd that ﬁit was only when Ge-
rald Murphy, Deputy Mayor For Labor, receives a lot of pres-
sure from a particular labor uni
on that he uses his power to 
declare a contractor non-responsi
ble to obtain the desired re-sult.ﬂ  Indeed, RAI™s Novemb
er 1996 ﬁMemorandum of Law 
Contra Defendants™ Motions for 
Summary Judgmentﬂ states (p. 
45) that Attorney Roy Cohen™s ﬁknowledgeﬂ that Local 98 
ﬁcollaborated with the City to pervert the public bidding proc-
essﬂ was based merely on ﬁthe 
existence of the union™s influ-
ence in the collaborationﬂ as ﬁadmittedﬂ by alleged City col-
laborator Applebaum.  Accordingly, I do not credit Angelini™s 
testimony that Attorney Cohen™s March 15, 1996 description to 
Angelini of Applebaum™s remarks led Angelini to conclude that 
RAI had been kicked off the job because of a ﬁconspiracyﬂ 
between Local 98 and city officials. 
Nor do I credit Angelini™s testimony that in maintaining 
RAI™s lawsuit against Local 98 w
ith respect to the Philadelphia 
Airport job for which the city had 
solicited bids in late 1995, he 
was partly motivated by his inspection of a handwritten docu-
ment (obtained during discovery procedures) purporting to be 
an October 1994 memorandum 
from an employee (Wendell 
Toland Jr.) of the City™s Minor
ity Business Enterprise Council 
to an electrical contractor 
(MJK) in connection with subcon-
tractor Wescott (supra sec. II,C,6,b).  The thrust of this memo-
randum was that Wescott was unlik
ely to obtain a contract for 
an airport fire alarm system, fo
r which Wescott 
was apparently 
the low bidder, because of at least facial defects as to undertak-
ings for minority hiring in a solicitation form submitted by 

Wescott.  As to the effect of Wescott™s nonunion status, To-
land™s purported memora
ndum merely stated that because Wes-
cott and another firm (whose role
 is not shown by the record) 
were nonunion and ﬁthis is an election year,ﬂ
18 Local 98 stood a 
ﬁgood chance of getting this projec
t to be rebidﬂ but Local 98 
would ﬁreally have to lobby hardﬂ (supra pt. II,C,6,b).  As the 

General Counsel™s brief points out (pp. 13Œ14, fn. 8), ﬁIf the 
City and the Union were part of
 a conspiracy/arrangement/quid 
pro quo, then why would the Union have to ‚lobby hard™?ﬂ
19  Neither do I credit Angelini™s testimony that RAI maintained 
the lawsuit against Local 98 partly because of the January 1996 
memorandum (obtained during discovery procedures) from 
                                                          
                                                           
18 It is unclear what ﬁelectionﬂ this October 1994 document was re-
ferring to.  Union Business aAgent 
Dougherty at least allegedly sought 
reelection in the summer of 1996 (see R. Exh. 2, p. 2).  The record fails 
to show the date for which the earliest municipal election was sched-
uled. 
19 This fire-alarm job was never awarded as such and was eventually 
folded into the Philadelphia Airport job.  Angelini testified that when 
bidding for the Philadelphia Airport job, he intended to use Wescott as 
a subcontractor on that job.  See also fn. 20, infra. 
Deputy Mayor Murphy to City Chief of Staff David Cohen.
20  This memorandum indicates that as of the date it was written 
(January 12, 1996), Murphy saw no reason to deny RAI the 
Philadelphia Airport job (supra sec. II,C,6,a). 
In short, I do not accept Ange
lini™s testimony that RAI™s 
claim of an actionable role by Local 98 in the ﬁconspiracyﬂ did 
not consist of (or even include), Local 98™s Section 7-protected 
conduct.  Rather, I find that the conduct which RAI claimed as 
Local 98™s part in the alleged ﬁc
onspiracyﬂ with the city defen-
dants consisted of Local 98™s pr
otected action in providing the 
City with information regard
ing RAI™s New Jersey wage-
standards violations and in lobbyi
ng various city officials in an 
effort to obtain city contracts 
for union contractors.  Neither do 
I accept RAI™s contention, based mostly on Angelini™s testi-

mony, that RAI initiated and/or maintained its lawsuit against 
Local 98 partly in order to protect the right of RAI™s employees 
to work without union representati
on.  In so arguing, RAI relies 
mostly on the fact that a majority of its electrical employees 
voted ﬁfor the Employerﬂ in an election where a local union 
other than Local 98 was on th
e ballot, and which took place more than 7 years before the events here at issue.  Cf. 
Operat-
ing Engineers Local 3 (Specialty Crushing)
, 331 NLRB 369 fn. 
10 (2000).21 For the foregoing reasons, I conclude that RAI filed, main-
tained, and prosecuted its unsuccessful district court lawsuit 
against Local 98 in retaliation 
for the exercise of rights guaran-
teed by Section 7 of the Act, and thereby violated Section 
8(a)(1). CONCLUSIONS OF LAW 
1.  RAI is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2.  Local 98 is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  RAI has violated Section 8(a)(1) of the Act by filing, 
maintaining, and prosecuting a lawsuit against Local 98 in re-
taliation for the exercise of ri
ghts guaranteed by Section 7 of 
the Act. 
4.  The unfair labor practice described in Conclusion of Law 
3 affects commerce within the meaning of Section 2(6) and (7) 

of the Act. THE REMEDY 
Having found that RAI has engaged in certain unfair labor 
practices, I shall recommend that RAI be required to cease and 
desist from such conduct, and 
like or related conduct. 
Affirmatively, RAI will be required to reimburse Local 98 
for all legal and other expenses incurred in defending against 
 20 This January 1996 memorandum from Murphy suggests that the 
City™s failure to award the fire alar
m system to Wescott, the low bidder, 
was due to its having had ﬁa number
 of Federal violations.ﬂ  The 
memorandum further suggests that when bidding for the Philadelphia 

Airport job, RAI was not required to specify its intended subcontrac-
tors, including Wescott. 
21 However, because RAI™s employees were not parties to the district 
court proceeding, I find no merit to 
the General Counsel™s reliance (Br. 
p. 9) on RAI™s failure to include in its complaint a request that damages 
be paid to them. 
 RAY ANGELINI, INC. 439RAI™s lawsuit, plus interest as computed in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987); and 
Teamsters Local 
776 (Rite Aid Corp.),
 305 NLRB 832, 835Œ836 and fn. 10 
(1991), enfd. 973 F.2d 230 (3d Cir. 1992), cert. denied 507 U.S. 
954 (1993).  Petrochem Insulation, supra, 330 NLRB 47; 
BE & 
K Construction, supra, 329 NLRB 717.  Although RAI™s brief 
(p. 25) asserts that RAI™s case ﬁwas not deemed so unreason-
able by the judge that heard the entire case that [attorneys™] fees 
were warranted,ﬂ this ruling by the district court judge (who 
gave no reason for his denial, 98
4 F.Supp. at 885, par. 3) does 
not render inappropriate a Boar
d remedial order for reimburse-
ment of such fees.  As the Board said in 
BE & K,
 supra at 728 
(emphasis in original, footnote omitted): 
 We do not award attorneys™ fees in 
Bill Johnson
™s cases because employers™ suits are 
frivolous.  We award 
them because the suits are 
unlawful; they themselves con-
stitute the unfair labor practices for which a remedy must 
be provided.  As the court of appeals correctly observed in 
[Geske and Sons, Inc. v. NLRB, 
103 F.3d 1366, 1379 (7th Cir. 1997)], the Unions would not have incurred those at-
torneys™ fees except for [the employer™s] meritless lawsuit, 
and it is both appropriate and 
necessary that they be made 
whole and to provide an economic disincentive for engag-
ing in similar unlawful conduct. 
 Of course, RAI will not be required to pay Local 98™s litigation 
expenses to the extent that RAI has already paid them pursuant 
to the district court™s order. 
With the consent of all parties, I received into the record cer-
tain evidence showing the amounts, which would be due Local 
98 from such an order.  This evidence shows as follows: Local 
98™s legal expenses in defending 
the lawsuit (i.e., fees and dis-
bursements) totaled $72,689.28. 
 The district court required 
RAI to pay Local 98 certain costs in the amount of $9168.04, 
and RAI paid that amount directly to Local 98.  The parties 
stipulated that the legal fees charged by Local 98™s law firm for 
representing Local 98 were reasonable.  Of the Union™s ex-
penses, a total of $63,521.24 rema
ins unreimbursed.  Accord-
ingly, RAI will be required 
to pay Local 98 a total of 
$63,521.24, plus interest. 
In addition, RAI will be required to post appropriate notices 
at its facility in Sewell, New Jersey, the location requested by 
the General Counsel by letter to me dated May 2, 2000. 
On the these findings of fact and conclusions of law and on 
the entire record, I issue the following recommended
22 ORDER The Respondent, Ray Angelini, In
c., Sewell, New Jersey, its 
officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Filing, maintaining, or pr
osecuting lawsuits with causes 
of action against International Brotherhood of Electrical Work-
ers, Local Union No. 98, that are without legal merit and that 
                                                          
                                                           
22 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
are motivated to retaliate against activity protected by Section 7 
of the Act. (b)  In any like or related manner interfering with, restrain-
ing, or coercing employees in the exercise of their rights under 
Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a)  Reimburse Local 98 for its legal and other expenses in-
curred in the defense of the lawsuit filed by Ray Angelini, Inc., 
in the amount of $63,521.24, plus interest in the manner set 
forth in the remedy section of this decision. 
(b)  Within 14 days after service by the Region, post at its 
facility in Sewell, New Jersey, copies of the attached notice 
marked ﬁAppendix.ﬂ23  Copies of this notice, on forms provided 
by the Regional Director for Region 4, after being signed by the 

Respondent™s authorized represen
tative, shall be posted by the 
Respondent and maintained for 60 consecutive days in con-
spicuous places, including all places where notices to employ-
ees are customarily posted.  Reasonable steps shall be taken by 
the Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.  In the event that, dur-
ing the pendency of these proceedings, the Respondent has 
gone out of business or closed it
s Sewell, New Jersey, facility, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since April 23, 
1996. (c)  Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
   APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT file, maintain, 
or prosecute lawsuits with 
causes of action against Internati
onal Brotherhood of Electrical 
Workers, Local Union No. 98, th
at are without legal merit and 
are motivated to retaliate against activity protected by Section 7 
of the Act. WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 23 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 440WE WILL reimburse Local 98 for the legal and other ex-
penses, plus interest, which Local 98 incurred in the defense of 
our lawsuit, to the extent that 
we have not already done so pur-
suant to the order of the court before which we brought the 
lawsuit.  Exclusive of interest
, the net amount which we will 
thus pay is $63,521.24. 
         RAY ANGELINI, INC. 
  